DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “receiving section” and “control section” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover 
A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre- AIA  35 U.S.C. 112, sixth paragraph limitation:
receiving section – paragraph [0067]-[0068];
control section – paragraph [0045].
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (US 2006/0045595) in view of Suzuki et al. (US 2017/0178225).

Hanaoka ‘595 discloses a service providing system (Fig. 1 and paragraph [0050], where a service center (being interpreted as a service providing system) is being presented) comprising: 
a first information processing apparatus (Service Center in Fig. 1) providing a service related to a use of a printer (paragraph [0052], where the service center is being interpreted as the first information processing apparatus, since it is performing the same functionality of having the use of a printer); and 
a first terminal apparatus (10 in Fig. 1) configured to communicate with the first information processing apparatus (paragraph [0051] and in Fig. 1 it can be clearly seen that terminal 10 is connected to the Service Center), wherein 
the first information processing apparatus performs authentication processing of the card based on the card information received from the first terminal apparatus (paragraph [0075]-[0076], where the apparatus performs an authentication of the information entered by the user to determine if the account is a valid account within the system) and performs first delivery processing when authentication of the card in the authentication processing is successful (paragraph [0076], where only an authorized user will received the service requested).
Hanaoka ‘595 discloses all the subject matter as described above except the first terminal apparatus receives an input of card information recorded in a card for receiving the service and transmits the received card information to the first information processing apparatus, and
performs first delivery processing of causing the printer to be delivered.

performs first delivery processing of causing the printer to be delivered (paragraph [0039]-[0040], where a printer is being delivered when an order for it is placed).
Having a system of Suzuki ‘225 reference and then given the well-established teaching of Hanaoka ‘595 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hanaoka ‘595 to include the limitations as taught by Suzuki ‘225 because with this a user is facilitated of a printer when he/she does not have an available printer at their disposal (paragraph [0038]).

(2) regarding claim 2:
Hanaoka ‘595 discloses all the subject matter as described above except wherein the first terminal apparatus receives an input of delivery destination information indicating a delivery destination of the printer and transmits the received delivery destination information to the first information processing apparatus, and 73 
the first information processing apparatus causes the printer to be delivered to the delivery destination indicated by the delivery destination information received from the first terminal apparatus in the first delivery processing.

the first information processing apparatus causes the printer to be delivered to the delivery destination indicated by the delivery destination information received from the first terminal apparatus in the first delivery processing (paragraph [0114]-[0115],, where the printer is shipped to a destination selected by the user).
Having a system of Suzuki ‘225 reference and then given the well-established teaching of Hanaoka ‘595 reference, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hanaoka ‘595 to include the limitations as taught by Suzuki ‘225 because with this a user is facilitated of a printer when he/she does not have an available printer at their disposal (paragraph [0038]).

(3) regarding claim 6:
The limitations are similar to those treated in claim 1 and are met by the same references as discussed above.

(4) regarding claim 7:
Hanaoka ‘595 discloses an information processing apparatus (Service Center in Fig. 1) that provides a service related to a use of a printer (paragraph [0052], where the 
a control section that performs authentication processing of the card based on the card information 76 received by the receiving section from the terminal apparatus (paragraph [0075]-[0076], where the apparatus performs an authentication of the information entered by the user to determine if the account is a valid account within the system) and performs first delivery processing when authentication of the card in the authentication processing is successful (paragraph [0076], where only an authorized user will received the service requested).
Hanaoka ‘595 discloses all the subject matter as described above except a receiving section that receives card information recorded in a card for receiving the service from a terminal apparatus; and
performs first delivery processing of causing the printer to be delivered.
However, Suzuki ‘225 teaches a receiving section that receives card information recorded in a card for receiving the service from a terminal apparatus (Fig. 12 AA is a table stored in the EC server that is acquired by way of transmission from the mobile terminal 50 to the EC server 10 (paragraph [0086]) and paragraph [0085], where payment information inputted by an user); and
performs first delivery processing of causing the printer to be delivered (paragraph [0039]-[0040], where a printer is being delivered when an order for it is placed).
Having a system of Suzuki ‘225 reference and then given the well-established teaching of Hanaoka ‘595 reference, it would have been obvious to one having ordinary .

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Hanaoka (US 2006/0045595) and Suzuki et al. (US 2017/0178225) as applied to claims above, and further in view of Tomioka (US 2018/0239568).
(1) regarding claim 3:
Hanaoka ‘595 and Suzuki ‘225 disclose all the subject matter as described above except wherein the service includes delivery of a consumable item for the printer, and 
the first information processing apparatus receives consumable item-related information related to the consumable item from the printer delivered in the first delivery processing, determines whether the consumable item needs to be delivered based on the received consumable item- related information, and performs second delivery processing of causing the consumable item to be delivered when it is determined that the consumable item needs to be delivered.
However, Tomioka ‘568 teaches wherein the service includes delivery of a consumable item for the printer (paragraph [0047], consumable item ordering system), and 
the first information processing apparatus receives consumable item-related information related to the consumable item from the printer delivered in the first delivery processing (paragraph [0055]-[0056], where consumable status are received by the 
Having a system of Tomioka ‘568 reference and then given the well-established teaching of Hanaoka ‘595 and Suzuki ‘225, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the system of Hanaoka ‘595 and Suzuki ‘225 to include the limitations as taught by Tomioka ‘568 because with this a user is facilitated of a printer when he/she does not have an available printer at their disposal (paragraph [0038]).

Allowable Subject Matter
Claims 4-5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
A. Claim 4 discloses the unique and distinct limitations of “wherein the second terminal apparatus transmits the card information recorded in the card subjected to the accounting processing to the second information processing apparatus, the second information processing apparatus receives the card information from the second terminal apparatus and validates the use of the card in which the received card information is recorded, and when the use of the card in which the card information received from the first terminal apparatus is recorded is valid, the first information processing apparatus determines that the authentication of the card in the authentication processing is successful”, either alone or in combination, the applied prior art does not teach the claimed subject matter. Claim 5 depends on claim 4, therefore a similar analysis applies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LENNIN R RODRIGUEZ whose telephone number is (571)270-1678.  The examiner can normally be reached on Monday-Thursday 9:00am-7:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information 






/LENNIN R RODRIGUEZGONZALEZ/            Primary Examiner, Art Unit 2675